Citation Nr: 1719763	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an earlier effective date prior to February 1, 2009, for the grant of a total disability rating based upon individual unemployability (TDIU), to include extraschedular consideration.

2. Entitlement to an earlier effective date prior to December 2, 2008, for the grant of service connection for coronary artery disease, status post angioplasty with stent placement associated with diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

These matters come to the Board from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For historical purposes, in July 13, 2008, the Veteran submitted a claim for entitlement to service connection for coronary artery disease and TDIU.  In a February 2009 rating decision, the Veteran was subsequently granted service connection for coronary artery disease with temporary total evaluation of 100 percent effective December 2, 2008, and then 60 percent from February 1, 2009.  The issue of entitlement to TDIU was deferred.  

By way of a July 2009 rating decision, entitlement to TDIU was granted, effective February 1, 2009.  In addition, the 60 percent disability rating of coronary artery disease was continued.  The Veteran submitted a timely Notice of Disagreement in August 2009 as to the issue of earlier effective date of TDIU.  A Statement of the Case was issued in July 2010, and the Veteran submitted a timely substantive appeal in September 2010 stating he did not want a hearing before the Board.

The Veteran contends that the effective date of his TDIU should be July 13, 2008, the date his claim was received.  The Veteran was assigned an effective date of February 1, 2009, for TDIU, the day after his convalescence period of temporary total disability ended.  Prior to December 2, 2008, his combined evaluation for compensation was 40 percent.  The Veteran claimed that even if the combined evaluation prior to December 2, 2008, was 40 percent, extraschedular consideration should have been given.

In a February 2014 rating decision, the Veteran's claim for an earlier effective date for the grant of service connection for coronary artery disease prior to December 2, 2008, was denied. In July 2014, the Veteran submitted a substantive appeal, VA Form 9, which the RO interpreted as a Notice of Disagreement, stating that he was "appealing for the back payment of my claim from the presumptive date of July 16, 2008."

Significantly, however, to date, it does not appear that the RO has issued a Statement of the Case in response to the July 2014 Notice of Disagreement on the issue of entitlement to an earlier effective date for the grant of service connection for coronary artery disease.  In such cases, the Board is required to remand the issue to the RO for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9 (c) (2016); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes, further, that the Veteran's current claim for an earlier effective date for TDIU turns not only on the date of his TDIU claim and whether he is referred for extraschedular evaluation, but also on whether the grant of service connection for coronary artery disease is assigned an earlier effective date.  Upon consideration of the record, the Board finds that it would be to the best benefit of the Veteran to first adjudicate the clearly defined claim for an earlier effective date for the grant of service connection for coronary artery disease.  In this regard, the Board notes that the claim for entitlement to an earlier effective date for service connection for coronary artery disease is part and parcel of the claim for an earlier effective date for TDIU, and as such these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Regarding whether the Veteran's TDIU claim should be referred for extraschedular consideration, although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of VA's Compensation Service determines that an extraschedular rating is not warranted.  In the present case, the Director of Compensation Service has not yet made this initial determination, so the Board is herein making the referral for extra-schedular consideration of TDIU based on the above evidence. 

As such, the Board refers the issue of entitlement to TDIU prior to December 2, 2008, to the Under Secretary for Benefits or Director of Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction should issue a Statement of the Case as to the issue of entitlement to an earlier effective date prior to December 2, 2008, for the grant of service connection for coronary artery disease, status post angioplasty with stent placement associated with diabetes mellitus, type 2.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he and his representative should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  They must be informed of the time period allowed for perfecting a timely appeal.

2. After completion of the above, refer the case to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular evaluation for TDIU under 38 C.F.R. § 4.16 (b) for the appeal period prior to December 2, 2008.  Under 38 C.F.R. § 4.16 (b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered.  

3. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




